DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments submitted on 7/26/22 are persuasive.  All rejections are withdrawn and the current application is thus allowed. 
	In re claim 1, none of the prior art of record teaches at least an integrated circuit comprising an isolation structure interposing first and second cells, wherein the isolation structure includes at least two isolation gates and a contact, and wherein the first cell having a first GAA nanowire transistor with vertically stacked multiple nanowire channels and the second cell having a second GAA nanosheet transistor with vertically stacked multiple nanosheet channels.
	In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0105761.  The improvement comprises that the isolation structure includes at least two isolation gates and a dummy channel region, wherein the dummy channel region decreases in dimension from a first point adjacent the first cell to a second point adjacent the second cell.
	In re claim 17, none of the prior art of record teaches at least an integrated circuit comprising an isolation structure interposing a first GAA nanowire transistor and a  second GAA nanosheet transistor, wherein the isolation structure includes at least one of a dielectric or a metal gate, and wherein the first GAA nanowire transistor has vertically stacked multiple nanowire channels and the second GAA nanosheet transistor has vertically stacked multiple nanosheet channels.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
5.	Applicant’s arguments, submitted on 7/26/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 18, 2022



/HSIEN MING LEE/